DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-277671 A, machine translation in English used for citation) in view of Fukuo et al. (US 2004/0173121 A1).
Regarding claim 1, Ito teaches an aqueous ink [0006] for use in a writing instrument [0026], wherein the aqueous ink comprises water, a coloring pigment, and a polyethylene glycol [0006], wherein the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], which reads on an ink composition for a writing instrument comprising a colorant and water, wherein the ink composition further comprises a thickener including polyethylene glycol having a molecular weight between 200 and 1000 as claimed.
Ito does not teach that the ink composition further comprises an acrylic resin having an amine. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt [0012, 0025] that is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010]. Ito and Fukuo are analogous art because both references are in the same field of endeavor of an ink composition for a writing instrument comprising a colorant and water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, which would read on wherein the ink composition further comprises an acrylic resin having an amine as claimed. One of ordinary skill in the art would have been motivated to do so because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt is beneficial for being a thickening agent which is capable of adjusting the ink viscosity [0012, 0025] and capable of making a 
Regarding claim 2, Ito teaches that the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], which reads on wherein the amount of polyethylene glycol is 0.01% by weight or more and 20.0% by weight or less, which reads on the claimed amount with sufficient specificity. Ito teaches that in the invention, a thickening resin can be used [0016], and that it is preferably that the thickening resin be contained in an amount of 0.01 to 40% by weight based on the total amount of the ink composition [0019].
Ito does not teach that the amount of acrylic resin is 1% by weight or more and 5% by weight or less. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt [0012, 0025] that is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agent is contained in 0.01 to 20% by weight with respect to the total amount of the ink composition [0025]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s 
Regarding claim 3, Ito teaches that the aqueous ink further comprises a compound represented by the following general formula [0006] 
    PNG
    media_image1.png
    114
    280
    media_image1.png
    Greyscale
, wherein X is an alkaline metal [0007], wherein the compound is [0010] an alkali metal salt of a mono ester of an polyoxyethylene alkyl ether, an alkali metallic salt of a mono ester of a polyoxyethylene alkyl phenyl ether, an alkali metallic salt of a phosphoric diester of a polyoxyethylene alkyl ether, or an alkali 
Ito does not teach that the acrylic resin having the amine is thickened with an alkali. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt and a thickening agent that is an alkali metal salt of polyacrylic acid [0012, 0025], wherein the thickening agents are used in a combination [0025], wherein the thickening agent is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt and Fukuo’s thickening agent that is an alkali metal salt of polyacrylic acid to modify Ito’s aqueous ink, which would read on wherein the acrylic resin having the amine is thickened with an alkali as claimed because alkali would be present in Ito’s aqueous ink from Ito’s alkali metal salt that is cited in the previous paragraph and from Fukuo’s alkali metal salt of polyacrylic acid. One of ordinary skill in the art would have been motivated to do so because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt and the thickening agent that is an alkali metal salt of polyacrylic acid are beneficial for being a thickening agent which is capable of adjusting the ink viscosity [0012, 0025] and capable of making a separation speed slow [0025], for being water soluble resin [0024], for being a thixotropic agent [0012], and for being useful in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agents are used in a combination [0025], and because such thickening agents would have been desirable in Ito’s aqueous ink because Ito .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-277671 A, machine translation in English used for citation) in view of Fukuo et al. (US 2004/0173121 A1).
Regarding claim 4, Ito teaches a writing instrument comprising an aqueous ink composition [0026], wherein the aqueous ink comprises water, a coloring pigment, and a polyethylene glycol [0006], wherein the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], which reads on a writing instrument comprising an ink composition for a writing instrument comprising a colorant and water, wherein the ink composition further comprises a thickener including polyethylene glycol having a molecular weight between 200 and 1000 as claimed.
Ito does not teach that the ink composition further comprises an acrylic resin having an amine. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt [0012, 0025] that is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010]. Ito and Fukuo are analogous art because both references are in the same field of endeavor of an ink composition for a writing instrument comprising a colorant and water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767